            Case 1:20-cv-07319-VM Document 3 Filed 01/04/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


  MOHAMED ABOUBIH,
                                                    Civil Action No. 1:20-cv-07319-VM
                     Plaintiff,

       v.




   ON DECK CAPITAL, INC., NOAH
   BRESLOW, DANIEL S. HENSON,
   CHANDRA DHANDAPANI, BRUCE P.
   NOLOP, MANOLO SANCHEZ, JANE J.
   THOMPSON, RONALD F. VERNI, and
   NEIL E. WOLFSON,



                     Defendants.


                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff

Mohamed Aboubih hereby voluntarily dismisses the above-captioned action (the “Action”).

Defendants have filed neither an answer nor a motion for summary judgment in the Action.



Dated: January 4, 2021                                   Respectfully submitted,

                                                         By: /s/ Joshua M. Lifshitz
                                                         Joshua M. Lifshitz
                                                         Email: jml@jlclasslaw.com
                                                         LIFSHITZ LAW FIRM, P.C.
                                                         821 Franklin Avenue, Suite 209
                                                         Garden City, New York 11530
                                                         Telephone: (516) 493-9780
                                                         Facsimile: (516) 280-7376
Case 1:20-cv-07319-VM Document 3 Filed 01/04/21 Page 2 of 2




                                      Attorneys for Plaintiff




                             2
